DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/26/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 7677602) in view of Hall (US RE 14077).
 	Regarding claims 1 and 10, Bennett et al. discloses a metallic annular seal element 80 Fig. 3 for sealing a pipe joint, the metallic annular seal element having a ring-shaped body having a longitudinal axis and comprising a first longitudinal end 150 and a second longitudinal end 92; the first longitudinal end comprising a base 95a having a loading surface configured to receive an axial force when the metallic annular seal element is in use; the second longitudinal end comprising a seal portion 94 configured to provide a seal between a pipe 13 and a surrounding secondary object 56 when the metallic annular seal element is in use, and the metallic annular seal element further comprising an 
 	Regarding claims 2 and 11, the combination discloses wherein the intermediate portion 82 is resiliently deformable so as to be capable of flexion under the application of a force.
 	Regarding claim 4, the combination discloses wherein the intermediate portion 82 has a cross-section which reduces from a first width proximal the base 95a to a second width proximal the seal portion 94.
 	Regarding claim 5, the combination discloses wherein said annular external surface 88 is an angled surface. 	Regarding claims 6 and 19, the combination discloses wherein the intermediate portion 82 and the base 95a each define an outer diameter, and wherein the outer diameter of the intermediate portion is less than the outer diameter of the base.

 	Regarding claim 9, the combination discloses wherein the seal portion 94 is capable of being deformable. 	Regarding claim 12, the combination discloses wherein the contact portion (17 of Hall) is configured to project radially outward beyond the intermediate portion 82.
 	Regarding claim 13, the combination discloses wherein the contact portion (18 of Hall) is configured to project radially inward beyond the intermediate portion 82. 	Regarding claim 15, the combination discloses wherein the intermediate portion 82 comprises an internal surface.
 	Regarding claim 16, the combination discloses wherein the intermediate portion 82 is tapered towards the contact portion 94. 	Regarding claim 17, the combination discloses wherein the intermediate portion 82 comprises an external surface 88, and wherein the external surface is an angled surface relative to a longitudinal axis of the metallic annular seal element 80.
 	Regarding claim 18, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the external surface of the intermediate portion has an angle of inclination of 10 degrees relative to said longitudinal axis.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground(s) of rejection.

 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675